 


114 HR 1712 IH: Freedom from Internet Tax Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1712 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Communications Act of 1934 to exempt providers of broadband Internet access service from Federal universal service contributions. 
 
 
1.Short titleThis Act may be cited as the Freedom from Internet Tax Act. 2.Exemption of broadband providers from Federal universal service contributionsSection 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)) is amended— 
(1)by striking Every and inserting the following:  (1)In generalEvery; and 
(2)by adding at the end the following:  (2)Exemption for providers of broadband Internet access serviceThis subsection does not apply to a person engaged in the provision of broadband Internet access service (as defined in the rules adopted in the Report and Order on Remand, Declaratory Ruling, and Order that was adopted by the Commission on February 26, 2015 (FCC 15–24)), insofar as such person is so engaged. . 
 
